

116 HR 2407 IH: Better Way for Providers To Repay Act of 2021
U.S. House of Representatives
2021-04-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2407IN THE HOUSE OF REPRESENTATIVESApril 8, 2021Mr. Issa (for himself, Mr. Levin of California, Mr. Calvert, and Mr. Correa) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo provide for a 3-month delay for the recoupment of certain payments made under the accelerated or advance payment programs under the Medicare program.1.Short titleThis Act may be cited as the Better Way for Providers To Repay Act of 2021.2.Providing for a 3-month delay for the recoupment of certain payments made under the accelerated or advance payment programs under the Medicare program(a)Part ASection 1815(f)(2)(C) of the Social Security Act (42 U.S.C. 1395g(f)(2)(C)) is amended—(1)in clause (i), by striking 1 year and inserting 15 months;(2)in clause (ii)(II), by striking and at the end;(3)in clause (iii), by striking the period and inserting ; and; and(4)by adding at the end the following new clause:(iv)in the case such hospital has submitted any payment to the Secretary for payments under such program, suspend any offset described in clause (i) for a period of time such that the aggregate amount of any payments so submitted equals the aggregate amount of such offsets that would have been made during such period had this clause not applied..(b)Part BSection 2501(a)(2)(A) of the Continuing Appropriations Act, 2021 and Other Extensions Act (Public Law 116–159) is amended—(1)in clause (i), by striking 1 year and inserting 15 months;(2)in clause (ii)(II), by striking and at the end;(3)in clause (iii), by striking the period and inserting ; and; and(4)by adding at the end the following new clause:(iv)in the case such provider or supplier has submitted any payment to the Secretary for payments under such program, suspend any offset described in clause (i) for a period of time such that the aggregate amount of any payments so submitted equals the aggregate amount of such offsets that would have been made during such period had this clause not applied..